The facts are stated in the opinion.
This action was originally commenced before a justice of the peace of PITT County, and carried by appeal to the Superior Court, and tried beforePhilips, J., at the Spring Term, 1886, of said court.
The action was brought to recover the value of goods sold by the plaintiffs to Henry Shepherd  Company, and the sole question       (155) presented was whether the defendant Benjamin Belcher was a partner in the firm of Henry Shepherd  Company. After the jury *Page 146 
were empaneled and the evidence taken, counsel on both sides agreed to withdraw a juror and submit it to the judge to find the facts upon the testimony and award judgment. The following was the finding of his Honor:
"Upon the proofs heard, the court finds upon the preponderance of the testimony that the defendant Benjamin Belcher was not a member of the firm of Henry Shepherd  Company, and the plaintiffs are not entitled to recover against him for the goods sold and delivered."
Upon the judgment of the court upon this finding, the plaintiffs appealed.
No exceptions were filed, no errors were assigned, and none are apparent upon the record. The judgment of the Superior Court must be affirmed.
No error.                                             Affirmed.